Citation Nr: 0415026	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 7, 1972, to 
September 28, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 determination of the 
VA Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.

The Board notes that the grant herein is limited to 
recognition of the veteran's basic eligibility for 
nonservice-connected pension benefits and does not purport to 
establish his entitlement to that benefit.  Rather, that 
question is referred to the RO for appropriate action and 
adjudication consistent with 38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2003).


FINDINGS OF FACT

1.  The veteran was discharged from active duty by reason of 
a left varicocele.

2.  In a September 1999 decision, the Board awarded 
compensation benefits to the veteran for a left varicocele; 
such award was made on a direct and not a presumptive basis.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected disability 
pension benefits is established.  38 U.S.C.A. §§ 1521, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1(d), 3.2(f), 3.3(a)(3), 
3.102, 3.203, 3.314(b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board's decision constitutes a grant of the benefit 
sought on appeal.  As such, no further action is required to 
comply with the VCAA and the implementing regulations.

Applicable Law

Under VA regulations, nonservice-connected disability pension 
benefits may be provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, but only where a 
claimant has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.314(b) (2003).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  
38 C.F.R. § 3.1(d) (2003).  

A claimant for VA improved pension benefits meets the service 
requirements under the law if there is evidence that he 
served in active military, naval or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2003).  VA's determination of whether a claimant's 
service meets these threshold requirements usually is 
dependent upon service department records verifying the 
character of a claimant's service.  See 38 C.F.R. § 3.203 
(2003); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

The veteran's VA Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, reflects that he 
entered active duty on August 7, 1972, and was discharged 
under honorable conditions on September 28, 1972.  No defects 
or disabilities were noted at entrance.  His service records 
reflect that during his active duty, he was diagnosed with a 
left varicocele, and the service physicians recommended 
surgery to alleviate the problem.  The veteran declined to 
undergo this surgery.  On September 21, 1972, he appeared 
before a service Medical Board for evaluation.  The Medical 
Board determined that in light of the veteran's left 
varicocele, he did not meet the minimum standards for 
enlistment or induction into service, and recommended his 
discharge.  The Medical Board also noted that this disability 
existed prior to service and was not aggravated during 
service, and that it was also not incurred in the line of 
duty.  The service department approved the Medical Board's 
recommendation, and on September 28, 1972, the veteran was 
discharged for the convenience of the government.

After his discharge, the veteran claimed entitlement to 
service connection for his left varicocele.  A September 1999 
Board decision reopened a previously-denied claim, and then 
granted service connection.  In this decision, the Board 
found that although the service Medical Board had determined 
that the left varicocele existed prior to service, there was 
actually no medical evidence of this disability at the time 
of the veteran's entry into service.  The Board then 
determined that because the medical evidence showed that the 
left varicocele first presented during service, was still in 
existence at the time of discharge, and that the veteran 
continued to require treatment for this disability after his 
discharge, service connection was warranted.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Thereafter, a 
May 2000 rating decision implemented the Board's grant of 
benefits.  

The veteran filed the pending claim for VA nonservice-
connected disability pension benefits in October 2000.  The 
basis for the RO's denial of the veteran's claim is that the 
veteran does not meet the basic eligibility requirements for 
pension in terms of qualifying service, in that he did not 
complete at least 90 days of active wartime service, nor was 
he discharged for reason of service-connected disability.  
See 38 C.F.R. § 3.3(a)(3)(i), (ii).

The Board initially observes that the veteran served on 
active duty during a period of war, the Vietnam era.  He also 
received a discharge appropriate for pension considerations, 
in that his discharge was classified as under honorable 
conditions.  See 38 C.F.R. §§ 3.1(d), 3.2(f), 3.3(a)(3). 

As to whether the circumstances of the veteran's service 
qualify him for improved pension consideration, the Board 
first recognizes that he did not complete at least 90 days of 
active duty as required per 38 C.F.R. § 3.3(a)(3)(i).  There 
is also no information contained in the record to indicate 
that he completed at least 90 consecutive days of active duty 
that either began or ended during a period of war, as 
necessary under 38 C.F.R. § 3.3(a)(3)(iii), or to confirm 
that he had any additional period of active duty that would 
result in at least a combined 90 days of active duty as 
completed during two separate periods of war, as required 
under 38 C.F.R. § 3.3(a)(3)(iv).

The Board does find, however, that the veteran meets the 
basic eligibility requirements for pension consideration, 
with respect to qualifying service as delineated under 
38 C.F.R. § 3.3(a)(3)(ii).  See also 38 C.F.R. § 3.314(b)(1).  
This provision indicates that, even if the veteran did not 
complete at least 90 days of qualifying active duty during 
wartime, he may still be eligible for pension consideration 
if he was either: (1) released from service because of a 
disability adjudged as service-connected without 
consideration of VA's principles for presumptive service 
connection of a claim, see 38 C.F.R. §§ 3.307, 3.309 (2003); 
or (2) if, or at discharge, he had a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  Here, the Board finds that the first option is 
the most applicable to the facts of this case.  

The Board recognizes that the service department, via its 
Medical Board findings prior to the veteran's discharge in 
September 1972, was not inclined to categorize his left 
varicocele as a disability that was incurred in or aggravated 
by his less than 90 days of active duty.  38 C.F.R. § 3.303.  
The Board later determined in September 1999, however, via 
application of the principles of direct - and not presumptive 
- service connection under VA law, service connection was in 
fact warranted for the veteran's left varicocele.  Moreover, 
a review of the file indicates that the very existence of the 
veteran's left varicocele was in fact the reason for his 
discharge, and no other contradictory reasons for discharge 
are provided in the veteran's service records.  Accordingly, 
the Board holds that the service requirements under 38 C.F.R. 
§ 3.3(a)(3)(ii) are satisfied in this case.

In light of the above, the Board therefore finds that the 
service requirements for basic eligibility for VA nonservice-
connected disability pension benefits have been established, 
such that the veteran's appeal will be allowed.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is established; to that extent only, the 
appeal is granted.



	                        
____________________________________________
	J.M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



